SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantTFiled by a Party other than the Registrant Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Pursuant to Sec.240.14a-12 FIRST NORTHERN COMMUNITY BANCORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: February 2, 2009 Dear Valued Shareholder: Please find enclosed First Northern Community Bancorp’s fourth quarter 2008 earnings release.As the release points out, the continuing price depreciation in real estate values resulted in additional write downs of loans secured by real estate.This deterioration of loan collateral, along with higher unemployment levels and increased bankruptcies has driven elevated levels of charge-offs and provision for loan losses in the fourth quarter.While we continued to aggressively apply loss mitigation strategies, the economic environment created a headwind against our efforts to manage loan performance. The Company’s net interest margin continues to be above peer, yet we have seen a substantial decline from our 2007 levels, primarily attributable to a decline in loan interest rates that could not be fully offset by reductions in interest expense on deposits.This margin compression is consistent with a recessionary economy. Our non-interest income category saw increases in the areas of Service Charges on Deposits (we increased fees effective September 1, 2008) and Investment & Brokerage Services Fees, however the losses realized in the write downs of Other
